Citation Nr: 0910696	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk





INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to service connection for tinnitus 
is addressed in the Remand that follows the order section of 
this decision.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is 
etiologically related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was general vehicle repairman.

A review of the Veteran's service treatment records shows 
that at his enlistment examination in January 1969 he was 
given an audio examination.  At that time the Veteran had no 
hearing impairment at 1000, 2000, or 3000 Hertz, bilaterally, 
and only a 5 decibel loss at 4000 Hertz, bilaterally.  At his 
separation examination in January 1972, the Veteran was again 
afforded an audio examination.  It disclosed that he had 5 
decibels of loss at 1000 and 2000 Hertz, bilaterally, and 10 
decibels of loss at 4000 Hertz in the right ear and 20 
decibels of loss at 4000 Hertz in the left ear.  This degree 
of impairment does not qualify as hearing loss disability for 
VA purposes.  

At a VA examination in May 2005 the Veteran was found to have 
sufficient hearing impairment in both ears to qualify as a 
disability for VA purposes.  The audiologist did not provide 
an opinion regarding the etiology of the Veteran's current 
hearing loss.

In July 2005, the claims folder was reviewed by another 
person, who was only identified by his or her last name.  
This person opined that the Veteran's bilateral hearing loss 
disability was not caused by or a result of military service.  
The opinion was based on the fact that there was no claim, 
record, or notation for hearing loss made at the time of the 
Veteran's separation examination.  Also, it was noted that 
the Veteran had a history of noise exposure following 
discharge from service. 

The Veteran has submitted records pertaining to his 
evaluation in August 2006 by a private audiologist.  They 
reflect that the Veteran gave a history of hearing loss in 
both years for five years or more.  He also provided a 
history of noise exposure, but the records do not provide any 
specific information concerning the noise exposure.  The 
Veteran was found to have sensorineural hearing loss.  The 
audiologist commented that the Veteran's hearing loss, "may 
be consistent with excessive noise exposure."  

The foregoing evidence demonstrates that the Veteran had 
almost no hearing impairment when he entered service, the 
impairment increased significantly while he was in service, 
and he currently has hearing loss disability in both ears.  
The Veteran has described significant noise exposure 
coincident to his duties as a general vehicle repairman, and 
the Board has found the Veteran to be credible.  The 
Veteran's private audiologist has indicated that the 
Veteran's hearing impairment may be consistent with noise 
exposure.  The author of the VA opinion apparently also 
believes that the hearing impairment is related to noise 
exposure since the Veteran's post-service noise exposure was 
cited as one of the bases for the negative opinion.  

The Board attachés no significant probative value to the VA 
opinion against the claim because the author was identified 
by his or her last name only and there is nothing in the 
record to show that the author is competent to provide an 
opinion concerning the etiology of the Veteran's hearing 
loss.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is in order for the Veteran's 
bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.


REMAND

The Veteran contends that service connection is warranted for 
tinnitus because it developed as a result of his exposure to 
excessive noise in service.  In March 2009 the Board received 
an informal hearing presentation (IHP) from the Veteran's 
appointed representative arguing that the Veteran's tinnitus 
may have been caused by high doses of ototoxic drugs 
administered in service.  The STRs show that the Veteran was 
treated with Penicillin VK on two occasions (June 3, 1969 and 
September 19, 1969), as well as Oxycillin on two occasions 
(February 12, 1970 and May 4, 1970).

The Board notes that the person who provided the July 2005 
opinion against the Veteran's claim for service connection 
for bilateral hearing loss disability also provided a July 
2005 opinion against the claim for service connection for 
tinnitus.  For the reasons discussed above, the Board also 
finds that the opinion concerning the etiology of the 
Veteran's tinnitus is of no significant probative value.   

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should afford the 
Veteran an examination by an audiologist 
or a physician with appropriate 
expertise to determine the etiology of 
the Veteran's tinnitus.  The claims 
folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's tinnitus 
is related to noise exposure in service, 
the administration of Penicillin, 
Oxycillin, and/or any other drugs in 
service, or any other incident of 
service.  The rationale for the opinion 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the Veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


